NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 31, 2016* 
                                  Decided June 1, 2016 
                                              
                                          Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 15‐2855 
 
LARRY EUGENE LATHAM,                              Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of 
                                                  Indiana, Indianapolis Division. 
      v.                                           
                                                  No. 1:14‐cv‐607‐SEB‐DML 
MICHAEL MITCHEFF and                               
WILLIAM WOLFE,                                    Sara Evans Barker, 
      Defendants‐Appellees.                       Judge. 
 

                                        O R D E R 

        Larry Latham, an Indiana prisoner at Pendleton Correctional Facility, brought 
this action under 42 U.S.C. § 1983 after the defendants, prison physicians William Wolfe 
and Michael Mitcheff, did not immediately meet his demand to see a cardiologist and 
also briefly delayed prescribing a medication recommended by one of the cardiologists 
who eventually treated him. (Rose Vaisvilas, a healthcare administrator for the 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2855                                                                             Page 2 
 
Department of Corrections, also was named as a defendant, but she died while the case 
was pending in the district court, and Latham made no effort to substitute an estate 
representative after being notified of her death. See FED. R. CIV. P. 25(a)(1); Atkins v. City 
of Chicago, 547 F.3d 869, 870 (7th Cir. 2008); Steffey v. Orman, 461 F.3d 1218, 1220 n.2 (10th 
Cir. 2006).) Latham claimed that the doctors had been deliberately indifferent to his heart 
disease in violation of the Eighth Amendment. The district court granted summary 
judgment for the doctors, and Latham appeals. We affirm the judgment.   

       The pertinent facts are not in dispute, and we recount them in the light most 
favorable to Latham, as the opponent of summary judgment. See Dewitt v. Corizon, Inc., 
760 F.3d 654, 655–56 (7th Cir. 2014). Latham, who is now 62 years old, had suffered 
multiple heart attacks and twice had heart surgery before going to prison in 1997. He 
also has a family history of heart problems (his mother had heart disease, and four 
siblings had heart attacks). Dr. Wolfe treated Latham’s heart disease in Pendleton’s 
chronic care clinic 11 times from 2010 through 2013. He prescribed nitroglycerin to treat 
Latham’s chest pain, a blood thinner, and medications to lower his cholesterol. Dr. Wolfe 
also monitored Latham’s condition with routine blood tests, which Latham refused on 
one occasion.   

       When Latham had an appointment with Dr. Wolfe, he generally reported that his 
medication regimen was succeeding in keeping his episodes of chest pain to a minimum, 
and that the nitroglycerin would relieve the pain that he did experience. When Latham 
reported periodic left‐side numbness that lasted a few minutes in June 2010, Dr. Wolfe 
responded by ordering more blood work, prescribing an additional medication for his 
diabetes, increasing his blood glucose monitoring, and discussing with Latham the 
importance of taking his medications.   

       Over time Latham became increasingly insistent that he should see a cardiologist, 
but then in August 2011 he refused his appointment with Dr. Wolfe because he did not 
want to wait for the doctor during clinic hours. Other medical staff saw Latham during 
the next several months, but Dr. Wolfe again took charge in August 2012 when Latham 
temporarily experienced greater chest pain. Dr. Wolfe ordered aspirin, another 
over‐the‐counter pain medication, and an EKG, which showed normal results. Dr. Wolfe 
met with Latham and explained that the EKG results were consistent with previous 
results.   

       Latham returned to the health unit in October 2012 complaining that the 
nitroglycerin was not controlling his chest pain. This time an EKG showed abnormal 
results, and infirmary staff sent Latham to a local hospital, where doctors performed a 
No. 15‐2855                                                                         Page 3 
 
heart catheterization to examine the blockages in his arteries and then placed a stent to 
treat narrowing in his left coronary artery. After the stent placement, Dr. Mitcheff, the 
medical director for the private company that provides healthcare in Indiana prisons, 
authorized a referral to a cardiologist. The cardiologist concluded that Latham’s heart 
disease was stable and suggested increasing the dosage of one of his medications for 
chest pain to better manage his symptoms. Dr. Wolfe followed this recommendation. Six 
months later, in June 2013, Latham had his final appointment with Dr. Wolfe, who was 
leaving his job, Latham complained of increased chest pain, so Dr. Wolfe ordered 
another EKG and more blood work. Two months later Latham complained to a guard 
about chest pain but refused to go to the health unit. 

       After this Latham was treated by a different physician. When Latham’s chest pain 
increased in November 2013, the new physician recommended another cardiology 
consultation, which Dr. Mitcheff approved. The new cardiologist recommended adding 
another medication for chest pain to Latham’s regimen, but Dr. Mitcheff was suspicious 
that Latham had not been taking his current medication properly. Dr. Mitcheff 
suggested to the prison physician that he should change Latham’s prescriptions from 
“keep on person” to “direct observation therapy” before adding the new medication. 
When Latham’s symptoms had not improved a few weeks after this change, Dr. Mitcheff 
authorized a prescription for the new medication.     

       At summary judgment the two doctors argued that Latham simply disagreed 
with their treatment decisions and that, contrary to Latham’s assertion that poor 
treatment by Dr. Wolfe had resulted in emergency surgery to insert the stent, the 
evidence shows that Dr. Wolfe routinely monitored his heart condition and acted 
promptly when he reported increased chest pain. Dr. Wolfe had prescribed medication 
to reduce the risk of blockage in his arteries, and Dr. Mitcheff, again contrary to 
Latham’s allegations, had approved sending Latham to a cardiologist. And, the 
defendants argued, Dr. Mitcheff’s suggestion to change the delivery method of Latham’s 
medications for chest pain before adding an additional drug was an acceptable exercise 
of medical judgment, not deliberate indifference. In response Latham argued that, as 
neither Dr. Wolfe nor Dr. Mitcheff were heart specialists, they were unqualified to treat 
his heart condition and should have brought in a specialist when he continued to have 
chest pains. The district court agreed with the doctors that Latham had not presented 
evidence from which a jury reasonably could find deliberate indifference. The only 
conclusion to be drawn from the evidence, the court reasoned, is that Dr. Wolfe and Dr. 
Mitcheff had exercised medical judgment in treating Latham’s heart disease.     
No. 15‐2855                                                                              Page 4 
 
        On appeal Latham reasserts that Dr. Wolfe and Dr. Mitcheff were deliberately 
indifferent, but he does not point to evidence that could create a triable issue of fact. See 
FED. R. CIV. P. 56(c), (e); Knight v. Wiseman, 590 F.3d 458, 463–64 (7th Cir. 2009). He 
introduced no evidence that his condition required intervention by a specialist before his 
hospitalization and the stent placement. See Pyles v. Fahim, 771 F.3d 403, 411–12 
(7th Cir. 2014); Jackson v. Kotter, 541 F.3d 688, 697–98 (7th Cir. 2008). Before that Dr. Wolfe 
had been routinely monitoring his symptoms and prescribing appropriate medications. 
And Dr. Mitcheff never denied a request for a cardiology referral after Latham’s 
condition required a specialist’s input. As for Dr. Mitcheff’s suggestion that a switch to 
“direct observation therapy” should be made before introducing another medication for 
Latham’s chest pain, Latham does not point to any evidence suggesting that that 
Dr. Mitcheff had failed to exercise medical judgment. See Holloway v. Delaware Cty. 
Sheriff, 700 F.3d 1063, 1073–75 (7th Cir. 2012); Norfleet v. Webster, 439 F.3d 392, 396 (7th 
Cir. 2006).         

        Latham’s two remaining arguments are equally meritless. First, Latham argues 
that the grant of summary judgment deprived him of his Seventh Amendment right to a 
jury trial. But where there are no disputes of material fact, as here, a grant of summary 
judgment is consistent with the Seventh Amendment. See Hanners v. Trent, 674 F.3d 683, 
691 n.12 (7th Cir. 2012); BMG Music v. Gonzalez, 430 F.3d 888, 892–93 (7th Cir. 2005). 
Second, Latham says that the district court denied his “right to call witnesses to testify 
on his behalf” because it did not issue subpoenas for his written depositions. Latham is 
incorrect on the facts; there was no denial by the district court. His request was granted 
with the explanation that he would have to pay the cost of making a recording and the 
court sent him blank subpoena forms. Latham then withdrew his request because he 
could not pay and said that he would submit additional interrogatories instead.   

                                                                                        AFFIRMED.